DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 3-5, 9-11, 13, 15-24, 26, and 27 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a wind turbine as recited by independent claim 1, comprising: 
a plurality of battery cells, each battery cell comprising at least one battery element and four semiconductor switches configured in a H-bridge; 
wherein: 
a controller is configured for controlling the voltage over the battery storage by controlling the status of the four semiconductor switches of a plurality of the battery cells; and 
the control of the four semiconductor switches of a battery cell facilitates changing polarity of the current in the point of connection of the battery cell to the current path, thereby facilitates connecting the current path of the battery storage to both an AC or a DC part of the current path and thereby facilitates establishing the AC voltage or DC voltage that is required from the battery storage at a given time. 

The prior art of record, taken alone or in combination, does not teach or suggest a method of controlling the flow of current to and from a battery storage electrically connected to a converter of an energy generator as recited by independent claim 20, wherein: 
the battery storage is electrically connected to the electric flow path; 
the battery storage comprises a plurality of battery cells, each battery cell comprises at least one battery element and four semiconductor switches; 
wherein: 
a controller is controlling the voltage over the battery storage by controlling the status of each of the four semiconductor switches, and thereby controlling a current path through the plurality of battery cells; and 
the controller is furthermore controlling the polarity of the current in the point of connection of the battery cell to the current path and thereby establishing the AC voltage or DC voltage that is required from the battery storage at a given time. 
The prior art of record, taken alone or in combination, does not teach or suggest a battery storage electrically connected to the electric flow path of an energy system comprising an energy generator and a load as recited by independent claim 24, comprising: 
a plurality of battery cells, each battery cell comprising at least one battery element and four semiconductor switches; 
wherein: 
a controller is configured for controlling the voltage over the battery storage by controlling the status of the four semiconductor switches of a plurality of the battery cells; and 
the control of the four semiconductor switches of a battery cell facilitates changing polarity of the current in the point of connection of the battery cell to the current path, thereby facilitates connecting the current path of the battery storage to both an AC or a DC part of the electric system and thereby facilitates establishing the AC voltage or DC voltage that is required from the battery storage at a given time. 
Dependent claims 3-5, 9-11, 13, 15-19, 21-23, 26, and 27 are considered allowable due to their respective dependence on allowed independent claims 1, 20, and 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 25, 2021